Citation Nr: 1207136	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a lumbar spine disability.  

2.  Entitlement to service connection for a respiratory disability, including obstructive sleep apnea and asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to October 1985, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a hearing before a Decision Review Officer at the RO in May 2004.  The Board remanded the Veteran's claims for additional development in March 2006 and September 2009.  

As an initial matter, the Board notes that the Veteran claimed service connection for a back injury and asthma in October 2001.  In the October 2002 rating decision, the RO granted service connection for lumbar myositis and granted a 20 percent rating effective October 26, 2001, and denied service connection for herniated nucleus pulposus at L5-S1 with left sciatica and clinical polyradiculopathy at left S1 and service connection for asthma.  In an August 2005 rating decision, the service-connected lumbar myositis rating was increased to 40 percent effective April 30, 2005.  In the March 2006 Board decision, the Board granted service connection for residuals of a herniated nucleus pulposus.  In an April 2006 rating decision, service connection was granted for herniated nucleus pulposus at L5-S1 with left sciatica and clinical polyradiculopathy at left S1 and a 60 percent rating was assigned effective October 26, 2001.  In an April 2011 rating decision, the RO indicated that service connection for lumbar myositis was inextricably intertwined with herniated nucleus pulposus at L5-S1 with left sciatica and clinical polyradiculopathy at left S1 and that the disabilities may not be rated separately.  The RO severed service connection for lumbar myositis effective May 1, 2011.  However, while the RO was correct in severing the separate rating for lumbar myositis, the Board notes that service connection for lumbar myositis remains warranted and that service connection for that disability was not clearly and unmistakably erroneous, only the assignment of separate ratings for two low back disabilities.  The proper course of action, and what the RO appears to have attempted to accomplish, was to sever the separate rating for lumbar myositis but include lumbar myositis as part of the herniated nucleus pulposus at L5-S1 with left sciatica and clinical polyradiculopathy at left S1, which was rated as 60 percent disabling.  Consequently, the current increased rating issue on appeal is styled above and the Board will proceed with the assumption that both disabilities are service-connected, but that a single 60 percent rating is the rating currently in effect for those two disabilities. 

The record raises the issues of whether urinary incontinence and erectile dysfunction are related to the Veteran's service-connected lumbar spine disability.  A claim for service connection for those disabilities has not been adjudicated by the RO.  Therefore, those claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by ankylosis of the entire spine.  

2.  There is no clear and unmistakable evidence that any lung abnormality preexisted the Veteran's entry to service. 

3.  The Veteran has asthma which is as likely as not related to his military service.  

4.  The Veteran does not have a respiratory disability other than asthma, including sleep apnea, which is attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  The Veteran does not have a respiratory disability other than asthma, including sleep apnea, which is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The Veteran has asthma which is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).
 
The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2002 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lumbar Spine Disability

The Veteran claims that his lumbar spine disability warrants a rating in excess of 60 percent.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Board will consider any lack of normal endurance, functional loss due to pain, pain on use and during flare-ups, weakened movement, excess movement, excess fatigability, and incoordination, and will consider the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, including the criteria for rating disabilities of the spine.  38 C.F.R. Part 4 (2002).  Effective September 23, 2002, VA revised the criteria for diagnosing and rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (reclassified as Diagnostic Code 5243) for rating intervertebral disc syndrome.

The Board will consider the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  However, the prior regulation can be applied during the entire pendency of the appeal if more favorable than the amended regulation.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board has considered rating the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

In this case, the Veteran's service-connected lumbar spine disability has been rated as 60 percent disabling under Diagnostic Code 5243 during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Prior to September 26, 2003, slight limitation of motion of the lumbar spine warranted a 10 percent rating.  A 20 percent rating was assigned for moderate limitation of motion of the lumbar spine.  A 40 percent rating was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent rating was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The evidence does not show ankylosis or vertebral fracture and the Board finds that the criteria relating to rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5285 (2002).  

Prior to September 23, 2002, the criteria for the rating of intervertebral disc syndrome provided a 20 percent rating for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A maximum 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. That regulation was again slightly revised in September 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal range of the cervical spine is forward flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

The RO considered all regulatory changes in adjudicating the Veteran's claims.  The July 2003 statement of the case considered the criteria in effect prior to September 26, 2003, for rating limited motion of the lumbar spine.  The January 2011 supplemental statement of the case considered the criteria in effect since September 26, 2003, for rating both limitation of motion of the lumbar spine and intervertebral disc syndrome.  The old and new rating criteria were provided to the Veteran and his representative in those documents.  Therefore, there is no prejudice by the Board issuing this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, as the Veteran has been rated as 60 percent disabled during the entire pendency of this appeal.  The Diagnostic Codes which allow for a rating in excess of 60 percent in the September 2003 regulation revisions provide that in order to obtain a rating higher than 60 percent under the revised regulations, the Veteran's lumbar spine disability must be manifested by unfavorable ankylosis of the entire spine.  Under the previous regulations, the only provisions providing a rating higher than 60 percent required unfavorable ankylosis of the entire spine or vertebral fracture with cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2002).  The evidence of record does not substantiate a finding of unfavorable ankylosis of the entire spine at any time during the pendency of the appeal and the evidence does not show vertebral fracture with cord involvement. 

At a February 2002 VA examination, the Veteran was noted to ambulate with a cane and he reported constant low back pain with radiation to his left leg and ankle.  He also reported decreased strength in the left lower extremity.  He denied fecal and urinary incontinence at that time.  The examiner specifically indicated that there were no postural abnormalities or fixed deformities.  The examiner diagnosed the Veteran with left sciatica and left lumbar myositis with small central herniated nucleus pulposus and left neural foramina encroachment.  

An August 2002 VA examination report indicates that the examiner reviewed the claims file and thereafter issued an etiological opinion only with no objective findings included with the report.  

At a May 2004 hearing at the RO, the Veteran testified that he had constant daily pain in his spine which had worsened over the years.  He indicated that he was advised to undergo surgery in 1992, and was waiting for surgery.  He also reported urinary incontinence related to his back condition.   

At an April 2005 VA examination, the Veteran reported increasing low back pain which radiated to the left lateral thigh and leg.  The Veteran indicated that he used a back brace for work and a one-point cane to ambulate.  The Veteran reported poor sleep due to his back pain which occasionally interfered with his work.  He also indicated that he had constant dribbling of urine but no bowel complaints and he referred to erectile dysfunction due to low back pain.  The Veteran was noted to ambulate with a slow gait.  The examiner indicated that there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the back.  Neurological examination revealed decreased pinprick sensation at the left L5-S1 dermatomes.  There was no evidence of vertebral fractures.  The examiner diagnosed the Veteran with lumbar myositis and left L5-S1 radiculopathy.  

Private treatment reports from L. Alfredo de Jesus Vargas, M.D., dated in January 2004, shows that the Veteran denied dysuria, erectile dysfunction, hematuria, and incontinence.  However, private treatment reports from A. Abreu Ramos, M.D., dated in June 2008 show that the Veteran reported urinary incontinence but denied bowel problems.  

At a February 2010 VA examination, the Veteran was noted to ambulate with a one-point cane.  He reported a history of falls due to weakness in the left leg.  The Veteran reported that he was independent in self-care and worked as a data processor with special accommodations including a special chair with ergonomic measurements.  The Veteran also indicated that he had urinary incontinence and erectile dysfunction but he denied bowel problems.  The examiner indicated that there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the back.  Neurological examination revealed decreased pinprick in the left leg at the L5-S1 dermatome.  The Veteran denied incapacitating episodes requiring bed rest prescribed by a physician.  The examiner diagnosed the Veteran with lumbar strain and lumbar disc herniation at L5-S1 with radiculopathy on the left side.  The examiner opined that the Veteran's lumbar spine disability was moderate to severe and caused a hardship to fulfilling his job duties but did not preclude him from performing his job as he has special accommodations.  

The Board finds that the Veteran's service-connected lumbar spine disability does not warranted a rating in excess of 60 percent at any time during the pendency of this appeal.

The Board has also considered whether a higher rating could be warranted under the revised rating criteria for a combination of orthopedic and neurologic disabilities.  However, the Board finds that the Veteran's lumbar spine disability would warrant only a percent rating based on range of motion.  His reported ranges of motion are limited at most to 20 degrees of flexion, with pain in the last 10 degrees; 10 degrees of extension, with pain; 10 degrees of lateral flexion, with pain; and 5 degrees of lateral rotation with pain.  That degree of limitation of motion would warrant a rating of 40 percent for orthopedic manifestations.  However, the Board finds that his left sciatica is not of the severity to more nearly approximate a finding of moderately severe incomplete paralysis of the left sciatic nerve or worse.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  The evidence shows decreased pin prick in the left leg.  Motor examination was 4+/5 or 5/5 in the left lower extremity except for a 4/5 in the left extensor hallucis longus.  Reflexes were +1 or +2.  Lasegue's sign was positive on the left.  Therefore, the Board finds that the involvement is purely sensory and would be rated as mild, or at most moderate, in degree.  Even if there were any involvement more than sensory, the Board finds that the evidence does not show involvement that rises to the level of moderately severe.  Therefore, the Board finds that the combined neurologic and orthopedic manifestations do not result in a higher rating than 60 percent.  38 C.F.R. § 4.25 (2011).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's lumbar spine disability has been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  While the Veteran's lumbar spine disability undoubtedly interferes with his ability to perform his job, at the most recent VA examination he was reported to be employed as a data processor with special accommodations.  Moreover, the evidence does not suggest that the Veteran's lumbar spine disability requires frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalization are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 60 percent for the Veteran's lumbar spine disability at any time under consideration.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disabilities

The Veteran contends that he suffers from a respiratory disability, claimed as asthma, due to his active military service.  

The Veteran's service medical records do not show any diagnosis of or treatment for asthma.  Clinical evaluation of the Veteran's lungs was normal at his December 1980 enlistment examination.  The Veteran denied asthma on a report of medical history form prepared in conjunction with the enlistment examination.  The Veteran reported chest pain after running in September 1982.  A November 1984 entry notes a childhood history of asthma.  The Veteran's July 1985 separation examination shows a normal clinical evaluation of the Veteran's lungs.  The Veteran indicated that he did not know if he had asthma on a report of medical history form prepared in conjunction with the separation examination.

A May 1988 entry indicates that the Veteran was seen for respiratory distress during a period of service in the Army Reserves.  The Veteran reported a history of asthma since 1981 when he had an episode of asthma.  Examination of the lungs revealed that the lungs were full of wheezes and rales and a sick slip dated in May 1988 shows a diagnosis of asthma.  

Private treatment reports from R. M. Nunez, M.D., dated from January 1986 to July 2001 show a diagnosis of and treatment for asthma beginning in December 1988.

At a February 2002 VA examination, the Veteran reported that he was diagnosed with asthma in 1988 by a private physician.  He reported asthma attacks once or twice a week.  Following a physical examination the Veteran was diagnosed with asthma by history.  The examiner noted that pulmonary function tests (PFTs) and chest x-rays were normal.  

Private treatment reports from Dr. de Jesus Vargas include PFTs dated in January 2002, March 2002, May 2002, and July 2002 and indicate that there was a minimal obstructive lung defect.  PFTs obtained in October 2002 and December 2002 reflect that spirometry was within normal limits.  PFTs obtained in February 2003, April 2003, and August 2003 indicate possible early obstructive pulmonary impairment and PFTs dated in March 2004 indicate minimal obstructive lung defect.  The Veteran was treated for an acute asthma exacerbation in January 2004.  Dr. de Vargas submitted a letter dated in April 2006 which stated that during training in Mississippi the Veteran suffered an acute exacerbation of bronchial asthma with wheezing in the lungs on auscultation that required prescription Thedur which was used as a first line treatment at that time.  Dr. de Jesus Vargas indicated that the Veteran's exacerbation of bronchial asthma was due to his active duty and exposure to environmental factors such as motor vehicle emissions.  Records dated in February 2008 include a sleep study and include diagnoses of mild obstructive sleep apnea and obstructive sleep apnea.

At a May 2004 hearing at the RO, the Veteran testified that he suffered from an asthma exacerbation during basic training in December 1981.  He also reported an episode of pain in the chest with difficulty breathing in 1982.  He stated that may have been the beginning of his asthma.  The Veteran testified that he suffered an asthma exacerbation in 1988 during Reserve training.  He stated that he was currently under treatment for asthma by a private physician.  

At a February 2010 VA examination, the Veteran reported he had several upper respiratory infections during active duty service and was diagnosed with asthma by a private physician in 1988.  The Veteran indicated that his asthma was worsening with daily episodes of chest tightness, shortness of breath, coughing, sputum production, and wheezes.  The Veteran reported that an allergist told him he was allergic to dust, weeds, roaches, cats, red meat, pork meat, chickens, and pollen among other things.

The examiner reviewed the claims file and noted that the Veteran was noted to have a history of asthma in a November 1984 service medical record.  The examiner also reported that VA entries dated in April 2009 showed a diagnosis of persistent asthma and sleep apnea and a June 2009 entry included an allergy consultation which noted an asthma recurrence in 1988.  Following a physical examination and review of the claims file, the examiner diagnosed the Veteran with asthma and obstructive sleep apnea.

The examiner noted that although the Veteran denied having asthma at his entrance to service, the November 1984 entry and June 2009 entry noted that the Veteran had asthma prior to military service and therefore the Veteran's asthma was not incurred in or due to military service.  The examiner indicated that medical literature suggested that childhood asthma could be in remission and have a recurrence in adulthood as seen in the Veteran.  The examiner stated that the Veteran's poor response to medications was more likely than not due to airway hyperreactivity response to allergens that triggered asthma rather than due to military service.  the examiner concluded that the Veteran's asthma symptoms were related to its natural progression and not permanently increased by military service.  The examiner acknowledged that Dr. de Jesus Vargas's opinion concluded that asthma was related to environmental factors but noted that Dr. de Jesus Vargas did not mention the Veteran's pre-existing asthma or allergies to dust, weeds, and cockroaches which were known to trigger asthma.  The examiner indicated that he would have to resort to speculation to establish which factors (environmental or allergens) or to which degree each factor contributed to the Veteran's asthma exacerbation in 1988.  The examiner also opined that the Veteran's sleep apnea was not incurred in or aggravated by active military service as there was no reference to sleep apnea in the Veteran's service medical records and the Veteran was not diagnosed with sleep apnea until February 2008.  Finally, the examiner noted that there was no evidence of etiologic relation between sleep apnea and asthma.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Board finds that the Veteran's reported childhood asthma was not noted at the time of the Veteran's examination, acceptance, and enrollment into service.  Something more than a pre-service history must be recorded in a report of an induction or enlistment examination in order for a condition to be deemed noted, as that term is used in 38 U.S.C.A. § 1111.  Moreover, in this case the Veteran denied asthma at his entrance to service and no asthma was noted in the report of any examination undertaken in connection with the Veteran's entry into service.  The report of his December 1980 enlistment examination shows that his lungs were found to be normal.  Because the Veteran's asthma was not noted at the time of his examination, acceptance, and enrollment into service, the Board finds that he is entitled to the presumption of soundness.  

The Board will now consider whether service connection is warranted for a respiratory disability on a direct basis.  The Board notes that while the Veteran has claimed service connection for a respiratory disability, he has not claimed entitlement to service connection for sleep apnea, and the Board finds that service connection for sleep apnea is not warranted.  None of the medical evidence of record suggests a relationship between the Veteran's military service and his diagnosed sleep apnea, or to his service or any service-connected disability.  Moreover, the only medical opinion of record, that of the February 2010 VA examiner, indicates that the Veteran's sleep apnea is not related to his military service or asthma.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's respiratory disorder other than asthma, to include sleep apnea was incurred in service or caused or aggravated thereby.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).

With regard to the issue of asthma, the Board finds that service connection is warranted.  The record shows that the Veteran was treated for a possible asthma exacerbation in September 1982 during his active military service.  Thereafter, he was treated for an asthma exacerbation in May 1988 during a period of Army Reserve service.  Dr. de Jesus Vargas opined that the Veteran's 1988 asthma exacerbation was due to his active duty and exposure to environmental factors such as motor vehicle emissions.  While the February 2010 VA examiner indicated that the Veteran's asthma pre-existed his military service and was not incurred in or aggravated by his military service, the Veteran is presumed sound and the Board finds that there is not clear and unmistakable evidence of record to rebut the presumption of soundness.  Therefore, the Board finds that the Veteran's asthma did not pre-exist service.  The Veteran was treated for a possible asthma exacerbation in 1982 and during a period of service in the Reserves.  Because the Veteran was presumed sound, and then treated for asthma during his active service, the Board will resolved reasonable doubt in favor of the Veteran and find that asthma was incurred in service.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that he was presumed sound upon entry to service and was treated for asthma during service and after service.  Therefore, the Board finds that asthma was incurred in service and that service connection for asthma is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 60 percent for a lumbar spine disability is denied.  

Entitlement to service connection for asthma is granted.  

Entitlement to service connection for a respiratory disability other than asthma, including sleep apnea, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


